EXHIBIT 10.61

 

STATE OF FLORIDA

COUNTY OF BAY

 

LEASE

 

THIS LEASE is made and entered into this 5th day of March, 2004, by and between
TED ALFORD, as Landlord, and KNOLOGY, INC., as Tenant.

 

1. Definitions. For purposes of this Lease, the following terms shall have the
following meanings, unless the context requires otherwise:

 

(a) “Additional Rent” shall mean all those payments required of Tenant and
designated as Additional Rent below.

 

(b) “Basic Rent” shall mean the monthly rental specified and provided for in
this Lease.

 

(c) “Building” shall mean the building and similar structures located on the
land which is part of the Premises on the Commencement Date and at any time
thereafter throughout the term of this Lease, excluding all other Improvements
and excluding the land which is part of the Premises.

 

(d) “Commencement Date: shall mean the date on which the term of this Lease
commences as established in Paragraph 3 below.

 

(e) “Improvements” shall mean and shall include any buildings, structures,
sheds, driveways, parking areas, paved areas, and fences located on the land
which is part of the Premises on the Commencement Date, any fixtures, equipment
and systems located in any such buildings, structures or sheds on the
Commencement Date and any additions, alterations, replacements and substitutions
thereto made after the Commencement Date. The term “Improvements” does not
include the land that constitutes part of the Premises.

 

(f) “Landlord” shall mean the Landlord named in this Lease, together with
Landlord’s heirs, legal representatives, successors and assigns.

 

(g) “Laws” shall mean all federal, state, county, municipal and other
governmental constitutions, statutes, ordinances, codes, regulations,
resolutions, rules and directives and all decisions of courts, administrative
bodies, and other authorities construing any of the foregoing. “Law” shall be
the singular reference to Laws.

 

(h) “Lease” shall mean this lease, together with any and all exhibits, special
stipulations and attachments that may be part of this lease.

 



--------------------------------------------------------------------------------

(i) “Lease Year” shall mean the twelve (12) month period beginning on the
Commencement Date and ending at midnight of the day before the first anniversary
of the Commencement Date, the twelve (12) month period commencing on the first
anniversary of the Commencement Date and ending at midnight of the day before
the second anniversary of the Commencement Date, and any similar twelve month
periods occurring throughout the term of this Lease.

 

(j) “Mortgage” shall mean any deed to secure debt, mortgage, deed of trust or
other conveyance of, or lien or encumbrance against, the Premises securing any
debt, whether now existing or hereinafter incurred. “Mortgages” shall mean more
than one “Mortgage”.

 

(k) “Mortgagee” shall mean the holder of any Mortgage together with the holder’s
heirs, legal representatives, successors, transferees and assigns. “Mortgagees”
shall mean more than one Mortgagee.

 

(l) “Premises” shall mean (See attached Exhibit).

 

(m) “Tenant” shall mean the Tenant named in this Lease, jointly and severally if
more than one is named, together with Tenant’s heirs, legal representatives,
successors and permitted assigns, jointly and severally if more than one.

 

2. Premises. In consideration of the covenants and agreements to be performed by
Tenant and for the rent and upon the terms and conditions stated, Landlord lets
and leases the Premises to Tenant. Unless other expressly provided herein,
Tenant takes and accepts from Landlord, the Premises, in their present condition
and as suited for the use intended by Tenant. No easement or other right to
light or air, and no right to the subsurface of the land, is leased with or
included in the Premises.

 

3. Term. The term of this Lease shall commence on the later of January 1, 2004,
or when the certificate of occupancy is delivered to the Tenant (“Commencement
Date”), and shall terminate at midnight on the fifteen-year anniversary of the
Commencement Date, unless terminated earlier as provided herein (the “Lease
Term”). Unless otherwise expressly provided herein, Tenant shall have no option
or right to renew this Lease.

 

4. Rent.

 

(a) Tenant shall pay to Landlord, at Landlord’s address for notice hereinafter
set forth or at such other place as Landlord may specify, without any right of
set-off or deduction and without any prior notice of demand, the Basic Rent as
set forth in Exhibit “A” in equal monthly installments for each month during the
term of this Lease, plus any taxes, fees or governmental charges owed on this
rental payment. Basic Rent plus any taxes, fees, charges or other amounts due
shall be due and payable monthly in advance, beginning on the Commencement Date
and continuing on the first day of each month thereafter throughout the Lease
Term. If the

 

-2-



--------------------------------------------------------------------------------

Commencement Date is other than the first day of a month, the amount of Basic
Rent payable on the Commencement Date shall be one-thirtieth (1/30) of the
monthly Basic Rent for each day prior to the first day of the next month and, if
the term of this Lease terminates other than on the last day of a month, the
amount of the final installment of Basic Rent shall be one-thirtieth (1/30) of
the monthly Basic Rent for each day then remaining in the Lease term.

 

(b) As a further inducement for Landlord to enter into this Lease, Tenant shall
also pay to Landlord, as Additional Rent, reimbursement for property taxes for
the Premises and for insurance carried by the Landlord for the Premises. The
Tenant may elect to purchase insurance on the Premises in lieu of reimbursing
the Landlord for insurance purchased by the Landlord. If the Tenant elects to
purchase the insurance directly, it shall obtain the Landlord’s consent as to
the amount and nature of the insurance and the insurance company selected. The
Tenant shall name the Landlord as an additional insured.

 

(c) It is acknowledged by the parties hereto that the late payment by Tenant to
Landlord of Basic Rent, Additional Rent, or any other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease the exact amount of
which would be extremely difficult and impractical to ascertain. Such costs
include, but are not limited to, processing, clerical and accounting charges,
lost interest, and late charges which may be imposed by Landlord by the terms of
any mortgage encumbering Premises. Therefore, in the event Tenant should fail to
pay any installment of Basic Rent, Additional Rent, or any sum due hereunder
punctually on the due date thereof, Tenant shall pay to Landlord as an
additional monthly charge a late fee for each month equal to five per cent (5%)
of each such installment of Basic Rent, Additional Rent, or other sum or
twenty-five dollars ($25.00) whichever is greater. The late fee shall be due for
each month that a monthly rent payment remains unpaid. In addition, Tenant shall
pay to Landlord thirty dollars ($30.00) for each check presented to landlord in
payment of any obligations hereunder which are not paid by the bank upon which
such check is drawn.

 

5. Use. Tenant shall use the Premises only for any general commercial purpose.
In no event shall Tenant use the Premises for any illegal purpose, in violation
of any Law, or in any manner that constitutes a public or private nuisance, or a
hazardous use. Tenant shall not do, bring or keep anything on or about the
Premises that would increase the rates charged Landlord for, or cause
cancellation of, Landlord’s insurance covering the Premises. Landlord does not
make, and has not made, any representation regarding the zoning of the Premises.
Tenant has determined that the uses contemplated by Tenant conform to and comply
with zoning and all other Laws and represents to Landlord that they do. Tenant
shall use the Premises and keep them occupied at all times during the term of
this Lease, and Tenant shall not abandon, vacate or cease to use the Premises
during the term of this Lease. Tenant shall keep no hazardous material on the
property. Tenant shall always keep the property in a clean and safe condition.

 

6. Utilities. Except as may be set forth below, Tenant shall make all
arrangements for, and shall pay when due all charges for, all utilities and
services furnished to the Premises or used by Tenant, including but not limited
to electricity, gas, fuel, heat, water, sewer, telephone, power,

 

-3-



--------------------------------------------------------------------------------

sanitary services and trash collection. Tenant shall also make all arrangements
for, and shall pay when due all charges for, connection of any such utility or
service to the Premises.

 

7. Repairs by Landlord. Landlord shall keep or cause to be kept the foundation
roof and structural portions of the walls of the Premises, and main service
lines to heating, water, sewer, electrical, cooling, ventilation and sprinkler
systems (if any) in good order, repair and condition except for damage thereto
due to the acts or omissions of Tenant, its agents, employees or invitees.
Landlord shall commence required repairs as soon as reasonably practicable after
receiving notice from Tenant thereof. This paragraph shall not apply in case of
damage or destruction by fire or other casualty or condemnation or eminent
domain, in which events the obligations of Landlord shall be controlled by the
relevant provisions found elsewhere in this Lease. Except as provided in this
paragraph, Landlord shall not be obligated to make repairs, replacements or
improvements of any kind upon the Premises, or to any equipment, merchandise,
stock in trade, facilities or fixtures therein, all of which shall be Tenant’s
responsibility, but Tenant shall give Landlord prompt notice of any accident,
casualty, damage or other similar occurrence in or to the Premises of which
Tenant has knowledge.

 

8. Repairs by Tenant. Tenant shall at all times keep the Premises, window and
window frames and moldings, glass, store fronts, doors, door openers, fixtures,
equipment and appurtenances thereof (including lighting, heating, electrical,
plumbing, ventilating and air conditioning fixtures and systems and other
mechanical equipment and appurtenances) and all parts of the Premises not
required herein to be maintained by Landlord in good order, condition and repair
and clean, orderly, sanitary and safe, damage by unavoidable casualty excepted
(including but not limited to doing such things as are necessary to cause the
Premises to comply with applicable laws, ordinances, rules, regulations and
orders of governmental and public bodies and agencies relating to Tenant’s use
or occupancy of the Premises). If replacement of equipment, fixtures and
appurtenances thereto are necessary, Tenant shall replace the same with
equipment, fixtures and appurtenances of the same quality, and repair all
damages done in or by such replacement. If Tenant fails to perform its
obligations hereunder, Landlord without notice may, but shall not be obligated
to, perform Tenant’s obligations or perform work resulting from Tenant’s acts,
actions or omissions and add the costs of the same to the next installment of
Basic Rent due hereunder.

 

9. Alterations. Tenant shall not make or cause to be made any alterations,
additions or improvements in or to the premises without in each instance the
prior written consent of Landlord. All permitted alterations, additions and
improvements shall be made in compliance with applicable Laws, at Tenant’s sole
cost and expense, and shall become Landlord’s property and part of the Premises
when made. Landlord shall not give its consent to any alteration, addition or
improvement unless: (1) Tenant provides evidence or assurances satisfactory to
Landlord of Tenant’s financial ability to pay for them in full and provides lien
waiver(s) and other evidence satisfactory to Landlord that no lien will be
claimed against the Premises; and (ii) Landlord, in its reasonable judgment, is
satisfied that the alteration, addition or improvement will not reduce the fair
market value of the Premises and will neither impair the desirability of the
Premises for leasing to other tenants nor restrict the class of potential
tenants for the Premises. IN NO EVENT SHALL TENANT RE-KEY

 

-4-



--------------------------------------------------------------------------------

OR CHANGE ANY EXTERIOR OR INTERIOR DOOR LOCKS IN OR ABOUT THE PREMISES.

 

10. Removal by Tenant. All repairs, alterations, additions and improvements made
by Tenant shall be deemed to be attached to the leasehold and to have become the
property of Landlord upon such attachment. If upon termination of this Lease,
Tenant shall not remove any of such alterations, additions and improvements
except upon request of Landlord.. If Tenant elects to remove any alterations,
additions, or improvements, it shall return the Premises to its original
condition except for reasonable and ordinary wear and tear. The Landlord may
designate, by written notice to Tenant, those alterations, decorations,
additions and improvements which shall be removed by Tenant at the expiration or
termination of this Lease and Tenant shall promptly remove the same and repair
any damage to the Premises caused by such removal.

 

11. Liens. Tenant shall not create or permit to be created any lien, encumbrance
or charge against the Premises or any part of the Premises. If any lien,
encumbrance or charge if filed against any part of the Premises, Tenant shall
cause the same to be discharged by payment, satisfaction or posting of bond
within ten (10) days after the date filed. If Tenant fails to cause any lien,
encumbrance or charge to be discharged within the permitted time, Landlord may
cause it to be discharged and may make any payment which Landlord in its sole
judgment considers necessary in order to do so. If Landlord makes any such
payment, all amounts paid by Landlord shall bear interest at the rate of
eighteen percent (18%,) per annum from the date of payment by Landlord and shall
be payable by Tenant to Landlord upon demand. The liens, encumbrances and
charges covered by this paragraph include, without limitation, liens for federal
taxes, state taxes and assessments, county taxes and assessments, local taxes
and assessments, mortgages, security interests and liens filed by mechanics,
laborers, materialmen, architects, surveyors, attorneys or engineers for work,
labor, materials or services done or furnished (or alleged to have been done or
furnished) with respect to the Premises, excluding, however, the lien for Taxes
and Assessments and excluding liens, encumbrances or charges arising solely
because of Landlord’s action or failure to take action.

 

12. Damage and Destruction. If the Building is damaged or destroyed by fire,
smoke, tornado, ice, wind, lightning, flood, water, explosion, riot, or other
casualty, Tenant shall notify Landlord immediately and the following provisions
shall determine the effect of the damage or destruction on this Lease.

 

(a) If the Building is substantially destroyed, the term of this Lease shall
expire on the date of destruction, with the same effect as if the date of
destruction were stated as the time for termination of the Lease term, and
Landlord and Tenant shall account for Basic Rent, Additional Rent and other
amounts payable by Tenant as of that date.

 

(b) If less than a substantial amount of the Building is damaged or destroyed,
Landlord, within thirty (30) days after such damage or destruction, at
Landlord’s election, shall either (i) agree to restore or rebuild or (ii)
terminate this Lease by giving Tenant notice of termination. If Landlord agrees
to restore or rebuilding, Landlord shall complete the restoration or rebuilding
within

 

-5-



--------------------------------------------------------------------------------

one hundred eighty (180) days after Landlord’s election is made, and the Basic
Rent shall be a _ated in the same proportion as usable space in the Building has
been rendered unusable by reason of such damage or destruction. The abatement of
Basic Rent shall be effective from the date of the damage or destruction until
completion of the restoration or rebuilding by Landlord, at which time the Basic
Rent shall automatically be reinstated at the amount specified in this Lease. If
Landlord terminates this Lease, the term of this Lease shall expire on the date
ten (10) days after the date Landlord gives notice of termination to Tenant,
with the same effect as if such date were stated as the time for termination of
the Lease term, and Landlord and Tenant shall account for Basic Rent, Additional
Rent and other amounts payable by Tenant as of that date.

 

(c) Notwithstanding anything above to the contrary, Landlord shall have no
obligation to restore or rebuild.

 

(d) Also notwithstanding anything above to the contrary, the time within which
Landlord shall complete any restoration or rebuilding shall be extended one day
for each day restoration or rebuilding is delayed by strikes, lockouts,
embargoes, acts of God, governmental restrictions or directives, shortages in
power or fuel or causes beyond the reasonable control of Landlord.

 

13. Condemnation. If the entire Premises are condemned, the term of this Lease
shall terminate on the date when possession of the Premises is taken by the
condemning authority. If any part of the Premises is condemned so that Tenant
cannot use the remainder of the Premises for substantially the same purpose as
immediately prior to condemnation, Tenant may terminate this Lease on the date
when possession is taken by the condemning authority, by giving Landlord notice
of intent to terminate within sixty (60) days after Landlord gives Tenant notice
of the condemnation. In the event of any other condemnation, this Lease shall
not terminate. Any termination under this paragraph shall have the same effect
as termination of the term of this Lease, as if the date on which possession of
the Premises is taken by the condemning authority were stated as the time for
termination of the Lease term, and Landlord and Tenant shall account for Basic
Rent, Additional Rent and other amounts payable by Tenant as of that date. If
any part of the Premises is condemned and this Lease is not terminated as
specifically provided in this paragraph, the Basic Rent shall be abated in the
same proportion, as usable space in the Building has been rendered unusable by
reason of such condemnation. The abatement of Basic Rent shall be effective from
the date when the condemning authority takes possession of the part of the
Premises condemned through the remainder of the term of this Lease. No
termination of this Lease and no abatement in Basic Rent shall affect Landlord’s
right to compensation for any condemnation. Landlord shall be entitled to the
full award or proceeds payable with respect to the Premises by reason of any
condemnation, and Tenant shall have no claim to any award or proceeds payable to
the other. For purposes of this paragraph, words and phrases referring to
condemning or condemnation shall refer to statutory condemnation, exercise of
the private or public power of eminent domain, proceedings in the nature of
condemnation, and any sale or transfer made in lieu of or under threat of
condemnation or exercise of the private or public power of eminent domain and
shall include any such condemnation for permanent or for temporary use of or
interference with any part or all of the Premises.

 

-6-



--------------------------------------------------------------------------------

14. Indemnity. During the term of this Lease, Tenant shall pay, and shall
protect, indemnify and save harmless Landlord from and against, all liabilities,
damages, costs, expenses (including all attorney’s fees and expenses of
Landlord), causes of action, suits, claims, demands and judgments of any nature
whatever arising from: (i) injury to or the death of persons or damage to
property on the Premises or upon adjoining sidewalks, street or ways, or in any
manner arising out of or connected with Tenant’s use, non-use, or occupancy of
the Premises, or resulting from the condition of the Premises or of adjoining
sidewalks, streets or ways, or (ii) violation of any agreement, representation,
warranty, provision, term or condition of this Lease by Tenant; or (iii)
violation of any Law affecting the Premises or the occupancy or use thereof.

 

Notwithstanding the foregoing, Tenant shall not be required to pay, protect or
indemnify and save harmless Landlord from liabilities, damages, costs, and
expenses which are the result of Landlord’s proven acts of gross negligence.

 

15. Insurance.

 

(a) Tenant shall procure, and maintain in full force and effect at its expense
at all times during the term of this Lease, with insurers approved by Landlord
(1) commercial general liability insurance applicable to the Premises with
limits of liability of not less than $1,000,000 per occurrence and $2,000,000
general aggregate with not more than $5,000 deductible, (2) explosion insurance
in respect of any boilers and similar apparatus located on the Premises in the
amount of $200,000, (3) insurance with respect to buildings and improvements on
the property and with respect to Tenant’s property on the Premises and any
alterations, remodeling or improvements made or installed by Tenant on the
Premises, in an amount equal to the full replacement value of the property
insured, and which insures against the perils of fire, windstorm, earthquake,
flood, riot, theft, vandalism, and malicious mischief, sprinkler leakage, and
explosion, and (4) such other insurance on the Improvements and in such amounts
as may from time to time be reasonably required by Landlord against other
insurable hazards which at the time are commonly insured against in the case of
premises similarly situated.

 

(b) All insurances required to be maintained pursuant to this paragraph shall
(1) name Landlord and Tenant as insureds, as their respective interest may
appear, (2) provide that all insurance proceeds shall be adjusted with Landlord
and Tenant jointly and shall, except in the case of comprehensive general
liability insurance, be payable to Landlord and Tenant, as their respective
interest may appear, (3) provide that the policy cannot be (i) cancelled as to
Landlord, (ii) lapse if not renewed for any reason, or (iii) be changed in
coverage, except after the insurer gives Landlord fifteen (15) days written
notice of cancellation, non-renewal, or change in coverage (4) shall state that
notice of any claim against Landlord shall be deemed to have occurred only when
an officer of Landlord has received actual notice, and has actual knowledge of
the claim, and (5) not be subject to invalidation as to Landlord by reason of
any act or omission of Tenant.

 

(c) Immediately upon the issuance of the policy or policies required under this
paragraph, Tenant shall deliver a duplicate original policy to Landlord,
together with evidence

 

-7-



--------------------------------------------------------------------------------

satisfactory to Landlord that the premiums have been paid for a period of at
least one year from the Commencement Date. Not less than fifteen (15) days prior
the expiration of a policy required under this paragraph, Tenant shall pay the
premium for renewal for a period of not less than one year and deliver to
Landlord a renewal policy or endorsement evidencing the renewal, together with
evidence satisfactory to Landlord that the renewal premium has been paid.

 

(d) Each such insurance policy shall contain a provision permitting Tenant to
waive all rights of recovery by way of subrogation, for Tenant and Tenant’s
insurer, substantially in the following form: This insurance policy shall not be
invalidated, and shall remain in full force and effect, if the insured waives in
writing prior to a loss any or all right of recovery against any party for a
loss occurring to the property covered by this policy. Tenant waives any and all
rights of recovery and claims against Landlord, Landlord’s officers, employees
and agents.

 

16. Mortgages and Mortgagees. The following provides for the effect of Mortgages
on this Lease and for the rights of Mortgagees.

 

(a) At Landlord’s election, this Lease shall be subordinate to any and all
Mortgages now or hereafter encumbering the Premises or any part of the Premises.
The terms of this provision shall be self-operative, and no further instrument
of subordination shall be required. Upon request of any party in interest,
however, Tenant shall execute promptly such instruments or certificates as may
be reasonably required to further evidence the intent of this subparagraph,
whether the requirement is that of Landlord or any other party in interest,
including, without limitation, any Mortgagee. Landlord will use its best efforts
to obtain a non-disturbance agreement from any such Mortgagee in favor of
Tenant.

 

(b) Within three (3) days after request by Landlord, Tenant shall execute and
deliver to Landlord an estoppel certificate in recordable form, addressed to any
Mortgagee, any prospective Mortgagee, any purchaser or prospective purchaser of
the Premises or any part of the Premises, or any assignee or prospective
assignee of Landlord’s interest under this Lease, in which Tenant shall certify:
(i) that this Lease has not been modified and is in full force and effect, or,
if there have been modifications, that this Lease is in full force and effect as
modified and that the only modifications are those specifically described in
Tenant’s certificate, (ii) that Tenant has no defense, claims, counterclaims or
rights of set-off against the enforcement of this Lease, or, if Tenant claims
any, that they are all specifically described, as claimed by Tenant, in Tenant’s
certificate, and (iii) the respective dates to which Basic Rent, Additional Rent
and all other amounts due under this Lease have been paid. Tenant’s certificate
shall also include such other information as may be reasonably required by
Landlord or by any Mortgagee, prospective Mortgagee, purchaser or prospective
purchaser of the Premises or assignee or prospective assignee of Landlord’s
interest under this Lease.

 

(c) Notwithstanding that this Lease is expressly subject and subordinate to any
Mortgages, any Mortgagee may sell the Premises in the manner provided in the
Mortgage, by foreclosure or sale under power, and may, at the option of such
Mortgagee, make such sale of the Premises subject to this Lease. Landlord will
use its best efforts to obtain a non-disturbance

 

-8-



--------------------------------------------------------------------------------

agreement from any such Mortgagee in favor of Tenant. In the event of any
foreclosure or sale under power made subject to this Lease, Tenant shall attorn
to the purchaser at foreclosure or sale under power, and Tenant shall recognize
such person as the Landlord under this Lease, and the foreclosure or sale under
power shall not be operation of law result in the cancellation or the
termination of this Lease or of the obligations of Tenant.

 

17. Sale by Landlord. Landlord’s right to sell, convey, transfer, assign or
otherwise dispose of Landlord’s interest in and to the Premises shall be
unrestricted, and in the event of any such sale, conveyance, transfer,
assignment or other disposition by Landlord, all obligations under this Lease of
the party selling, conveying, transferring, assigning or otherwise disposing,
acccruing after the effective date of such assignment, sale, conveyance,
transfer or other disposition, shall cease and terminate, and Tenant shall look
only and solely to the party to whom or which the Premises are sold, conveyed,
transferred, assigned or otherwise disposed of for performance of all of
Landlord’s obligations under this Lease.

 

18. Assignment, Subletting by Tenant. Tenant shall not transfer, pledge,
mortgage, encumber, or assign (whether by instrument:, operation of law,
withdrawal or change in partnership, merger, consolidation, dissolution or
reorganization of any type) this Lease, or any interest of Tenant under this
Lease, without the prior written consent of Landlord. Tenant shall not sublet
the Premises or any part of the Premises, nor permit any party other than Tenant
to use or occupy any part of the Premises, without the prior written consent of
Landlord. Landlord may in its sole discretion withhold or refuse to give its
consent to any proposed transfer, assignment or subletting and to any proposed
use or occupancy by any party other than Tenant. Landlord’s consent to one
assignment, transfer or sublease, or to any use or occupancy by a party other
than Tenant, shall not destroy or waive this provision, and each later
assignment, transfer and sublease, and each later use or occupancy of the
Premises by a party other than Tenant, shall likewise be made only with the
prior written consent of Landlord. Any subtenants, transferees or assignees
shall automatically, upon acceptance of such subtenancy, transfer or assignment,
become and thereafter be directly liable to Landlord for all obligations of
Tenant under this Lease (including but not limited to Basic Rent and all
Additional Rent) without relieving Tenant (or any guarantor of Tenant’s
obligations) of liability to Landlord under this Lease.

 

19. Usufruct. This Lease creates only the relationship of landlord and tenant
between Landlord and Tenant, and no estate in land shall pass out of Landlord.
Tenant shall have only a usufruct, not subject to levy and sale and not
assignable in whole or in part by Tenant except as specifically provided in this
Lease.

 

20. Lien for Landlord. Tenant grants to Landlord a valid and first priority lien
and security interest upon and in all of the personal property of Tenant located
at any time or the premises. This lien and security interest shall secure
payment of Basic Rent, Additional Rent and other amounts payable by Tenant under
this Lease. From time to time upon request by Landlord, Tenant shall promptly
execute and deliver to Landlord all security agreements, financing statements
and other documents which Landlord deems necessary or desirable in order to
perfect, continue or

 

-9-



--------------------------------------------------------------------------------

preserve the security interest and lien granted under this paragraph. Tenant
shall not remove any personal property from the Premises, without the prior
written consent of Landlord and except as expressly permitted under paragraph
21, until all Basic Rent, Additional Rent and other amounts due from Tenant for
the term of this Lease have been fully paid. Landlord’s lien and security
interest may be enforced or foreclosed in the manner and form provided by Law
for the foreclosure of security interests or personal property mortgages or for
distraint and sale of personal property by landlords or in any other manner
provided by law. The express contractual lien granted in this paragraph is in
addition to and supplementary to any statutory lien for rent. No statutory lien
for rent is waived. Tenant knowingly, intelligently and voluntarily waives all
rights to notice or hear_ng or both in the event Landlord seeks a distress
warrant against Tenant under applicable laws of Florida. Upon written request by
Tenant, Landlord will subordinate its lien granted in this Paragraph 20 to any
purchase money security interest of any vendor or supplier of Tenant.

 

21. Removal of Personalty. Upon the termination of the term of this Lease,
Tenant may, if no event of default then exists, remove all personal property
which Tenant has installed or otherwise located on the Premises and which is not
attached to the Premises, provided that Tenant promptly restores the Premises to
their condition immediately preceding the time the property was installed or
otherwise located on the Premises. If Tenant does not so remove all such
personal property upon expiration of the term of this Lease, Landlord may notify
Tenant to remove the personal property and to restore the Premises to their
condition immediately preceding the time the property was installed or otherwise
located on the Premises. If Tenant fails or refuses to remove all such personal
property from the Premises, and to so restore the Premises, within ten (10) days
after Landlord gives notice to do so, all such personal property shall
automatically become the property of Landlord. Landlord may then remove the
personal property from the Premises in any manner that Landlord shall choose,
and Landlord may retain, abandon, sell, dispose of, donate or give to anyone any
part or all of the personal property or otherwise deal with it as Landlord’s
property, all in Landlord’s sole discretion and without liability for loss or
damage. Tenant shall pay Landlord on demand one-thirtieth (l/30lh) of the
monthly Basic Rent last in effect for each day from the date the Lease term
expires through the date the last of Tenant’s personal property is removed
pursuant to this paragraph, and Tenant shall pay Landlord, on demand as
Additional Rent, any and all expenses incurred by Landlord in removing personal
property and cleaning or otherwise restoring the Premises to the condition
Tenant is required to leave them in, including, without limitation, court costs,
reasonable attorney’s fees and expenses, moving and transportation charges, and
cleaning charges. Landlord may, at its option and without notice, sell the
personal property, or any part of it at public or private sale and without legal
process, for such price as Landlord may obtain, and apply the proceeds of such
sale to any amounts due from Tenant under this Lease. Tenant shall not, at any
time, remove from the Premises any property installed or otherwise located on
the Premises by Tenant and attached to the Premises.

 

22. Risk of Loss of Property and Risk of Injury. Unless caused by the proven
affirmative acts of Landlord’s gross negligence, Landlord shall not at any time
be liable for any loss of or damage to any property of Tenant or others in or
upon the premises or any adjoining sidewalks,

 

-10-



--------------------------------------------------------------------------------

streets or ways, or liable to anyone for personal damage or injury in or upon
the Premises or any adjoining sidewalks, streets or ways.

 

23. Surrender. Upon termination of this Lease, Tenant shall surrender to
Landlord the Premises, broom clean and in a condition at least as good as the
condition the Premises were in on the Commencement Date, excepting only ordinary
wear and tear. Tenant shall also deliver to Landlord, immediately, all keys to
the Premises. Tenant agrees that at no time shall it change or re-key any
exterior or interior door locks without Landlord’s prior written consent.

 

24. Tenancy at Sufferance. If Tenant remains in possession of the Premises after
termination of the term of this Lease, without any distinct written agreement by
Landlord, Tenant shall be and become a tenant at sufferance, and there shall be
no renewal or extension of this Lease by operation of law.

 

25. Right of Entry. Tenant shall permit Landlord and Landlord’s representatives,
agents, and employees to enter the Premises at all times during Landlord’s or
Tenant’s business hours, and at other reasonable times, for the purposes of
inspecting the Premises, showing the Premises to prospective purchasers or
tenants, making any repairs or replacements or performing any maintenance
required (or permitted to be made or performed by) Landlord and performing any
work on the Premises that Landlord may consider necessary to prevent or cure
deterioration, waste or unsafe conditions. Landlord shall also have the right to
place on the Premises signs suitable to Landlord advertising the Premises or any
part of the Premises for sale or for lease. Nothing in this paragraph shall
imply or impose any duty or obligation upon Landlord to enter the Premises at
any time for any purpose, or to inspect the Premises at any time, or to do, or
pay for, any work which Tenant is required to perform under any provision of
this Lease, and Landlord has no such duty or obligation.

 

26. Landlord’s Right to Act for Tenant. If Tenant fails to pay any Additional
Rent or to make any other payment or take any other action when and as required
under this Lease, Landlord may, without demand upon Tenant and without waiving
or releasing Tenant from any obligation contained in this Lease, pay any such
Additional Rent, make any such other payment or take any such other action
required of Tenant. The actions which Landlord may take include, but are not
limited to, performance of maintenance or repairs and making of replacements
which are Tenant’s obligation, payment of insurance premiums Tenant is required
to pay and payment of Taxes and Assessments charged to Tenant under this Lease.
Landlord may pay all incidental costs, and expenses incurred in exercising this
right, including without limitation attorney’s fees and expenses, penalties,
reinstatement fees, late charges, charges for writs of fieri facias, and
interest. All amounts paid by Landlord pursuant to this paragraph, and all costs
and expenses incurred by Landlord in exercising its rights under this paragraph,
shall bear interest at the rate of eighteen per cent (18%) per annum from the
date of payment by Landlord and shall be payable by Tenant to Landlord upon
demand.

 

-11-



--------------------------------------------------------------------------------

27. Default.

 

(a) The following events shall constitute events of default by Tenant under this
Lease: (i) Tenant shall fail to pay within ten (10) days after due any Basic
Rent, Additional Rent or other payment to be made by Tenant; (ii) Tenant shall
fail to comply with any agreement, representation, warranty, term or condition
of this Lease (other than the payment of Basic Rent, Additional Rent or any
other payment to be made by Tenant), and shall not cure such failure within
fifteen (15) days after Landlord gives Tenant notice of the failure; (iii)
Tenant or any guarantor of this Lease shall become insolvent or shall make a
transfer in fraud of creditors or shall make an assignment for the benefit of
credits, or (iv) Tenant or any guarantor of this Lease shall file a petition
under any section or chapter of the Federal Bankruptcy Act, as amended, or under
any similar Law or any statute of the United States or any state, or there shall
be filed against or on behalf of Tenant or any guarantor of this Lease a
petition in bankruptcy or insolvency or a similar proceeding, or Tenant or any
guarantor shall be adjudicated bankrupt or insolvent in proceedings filed
against or on behalf of Tenant or any such guarantor of this Lease.

 

(b) Upon the occurrence of any event of default, Landlord may pursue any one or
more of the following remedies, separately or concurrently or in any
combination, without any notice (except as specifically provided below) or
demand whatsoever and without prejudice to any other remedy which it may have
for possession or arrearages in Basic Rent, Additional Rent or other amounts
payable by Tenant: (i) Landlord may terminate this Lease by giving Tenant notice
of termination, in which event Tenant shall immediately surrender the Premises
to Landlord and this Lease shall be terminated at the time designated by
Landlord in its notice of termination to Tenant; (ii) Landlord may, with or
without terminating this Lease, enter upon and take possession of the Premises
and expel or remove Tenant and any other person who may be occupying the
Premises, by force if necessary, without being liable for prosecution or any
claim of damage as Tenant hereby knowingly, intelligently and voluntarily waives
all rights to prior notice or hearing or both concerning Tenant’s removal from
the Premises, thereby eliminating the need for Landlord to obtain a
dispossessory warrant from a court of competent jurisdiction; (iii) Landlord may
re-lease the Premises in its own name or on behalf of Tenant, on such terms as
Landlord may deem satisfactory, and receive the rent for any such releasing, in
which event Tenant shall pay to Landlord on demand any deficiency that may arise
by reason of such releasing; (iv) Landlord may do whatever Tenant is obligated
to do under the terms of this Lease, in which event Tenant shall pay Landlord on
demand for any expenses, including without limitation attorney’s fees, which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Lease; or (v) Landlord may terminate this Lease and recover from Tenant all
damages Landlord may incur by reason of Tenant’s default, including, without
limitation, a sum which, at the date of such terminating represents the present
value (discounted at a rate equal to the then average rate for Moody’s “AAA”
rated corporate bonds) of the excess, if any, of (1) the Basic Rent, Additional
Rent, and all other charges and sums which would have been payable hereunder by
Tenant for the period commencing with the day following the date of such
termination and ending with the expiration date over (2) the aggregate
reasonable rental value of the Premises for the same period, all of which
present value of such excess sum shall be deemed immediately due and payable. In
determining the aggregate reasonable rental value

 

-12-



--------------------------------------------------------------------------------

pursuant to item (2) above, the parties hereby agree that all relevant factors
shall be considered as of the time Landlord seeks to enforce such remedy,
including, but not limited to (A) the length of time remaining in the Term of
the Lease, (B) the then-current market conditions in the general area in which
the Premises are located; (C) the likelihood of reletting the Premises for a
period of time equal to the remainder of the term of the Lease, (D) the net
effective rental rates (taking into account all concessions) then being obtained
for space of similar type and size in similar type warehouses in the general
area in which the Premises are located; (E) the vacancy levels in comparable
quality buildings in the general area in which the Premises is located; (F) the
anticipated duration of the period the Premises will be unoccupied prior to
reletting, (G) the anticipated cost of reletting, and (H) the current levels of
new construction that will be completed during the remainder of the term of the
Lease and the degree to which such new construction will likely affect vacancy
rates and rental rates in comparable quality buildings in the general area in
which the Premises is located. Such payment shall be and constitute Landlord’s
liquidated damages, Landlord and Tenant acknowledging and agreeing that it is
difficult to determine the actual damages Landlord would suffer from Tenant’s
breach hereof and that the agreed upon liquidated damages are not punitive or
penalties and are a just, fair and reasonable pre-estimate of Landlord’s
probable loss.

 

(c) Landlord’s pursuit of any one or more of the remedies stated in subparagraph
(b) above shall not preclude pursuit of any other remedy or remedies provided in
this Lease or any other remedy or remedies provided by law or in equity,
separately or concurrently or in any combination. Landlord’s pursuit of any one
or more of the remedies provided in this Lease shall not constitute: (i) an
election of remedies excluding the election of any other remedy or other
remedies; or (ii) a forfeiture or waiver of any Basic Rent, Additional Rent or
other amounts payable under this Lease by Tenant or of any damages or other sums
accruing to Landlord by reason of Tenant’s violation of any of the agreements,
representations, warranties, provisions, terms and conditions of this Lease. No
action taken by or on behalf of Landlord shall be construed to be an acceptance
of a surrender of this Lease. Landlord’s forbearance in pursuing or exercising
one or more of its remedies shall not be deemed or construed to constitute a
waiver of any event of default or of any remedy. No waiver by Landlord of any
right or remedy on one occasion shall be construed as a waiver of that right or
remedy on any subsequent occasion or as a waiver of any other right or remedy
then or thereafter existing. No failure of Landlord to pursue or exercise any of
Landlord’s powers, rights or remedies or to insist upon strict compliance by
Tenant with any obligation of Tenant, and no custom or practice at variance with
the terms of this Lease, shall constitute a waiver of Landlord’s right to demand
exact compliance with the terms of this Lease. Notwithstanding anything in this
Lease to the contrary, no termination of this Lease prior to the normal
termination by lapse of time or otherwise shall affect Landlord’s right to
collect Basic Rent and Additional Rent for the period prior to termination.

 

(d) If this Lease shall terminate as a result of or while there exists a default
hereunder, any funds of Tenant held by Landlord may be applied by Landlord to
any damages payable by Tenant (whether provided for herein or by law) as a
result of such termination or default.

 

-13-



--------------------------------------------------------------------------------

28. Rights Cumulative. All rights, remedies, powers and privileges conferred
under this Lease on the parties shall be cumulative and in addition to, but not
restrictive of or in lieu of, those conferred by law.

 

29. Attorneys’ Fees, Homestead. If either party uses an attorney to enforce
their rights under the Lease, the prevailing party shall have the right to be
reimbursed by the other party for the reasonable amount of legal fees spent in
enforcing their rights. This is not homestead.

 

30. Time of Essence. Time is of the essence of this Lease. Anywhere a day
certain is stated for payment or for performance of any obligation, the day
certain so stated enters into and becomes a part of the consideration for this
Lease.

 

31. Notices. Any notice, demand, request, consent, approval or communication
under this Lease shall be in writing and shall be deemed duly given to or made
upon a party when either: (i) delivered personally, or (ii) deposited, postage
prepaid, in the United States Mail, certified or registered mail with a return
receipt requested, addressed (as the case may be) to such party at the following
address or at such other address as such party may designate by notice to the
other parties hereto:

 

If to Landlord:  

Ted Alford

6923 Marina Cove Court

Columbus, GA 31904

and

Ted Alford

7505 Thomas Drive, Unit 111

Panama City Beach, FL 32408

 

If to Tenant:  

Knology, Inc.

Attn: General Counsel

West Point, GA 31844

   

With a copy to:

Knology of Columbus, Inc.

Attn: General Manager

1701 Boxwood Place

Columbus, GA 31906

 

After the Commencement Date, the copy of the notice shall be delivered to the
Premises c/o the General Manager.

 

-14-



--------------------------------------------------------------------------------

Tenant designates and appoints, as its agent to receive notice of all
dispossessory or distraint proceedings and all notices required under this
Lease, the person in charge of the Premises at the time the notice is given,
and, if no person is in charge of the Premises at that time, such service or
notice may be made by attaching the same, in lieu of mailing, on any entrance to
the Premises or the Building.

 

32. Restrictions on Use. See Paragraph 5.

 

33. Waiver of Trial by Jury. The parties hereby waive trial by jury on any
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, Tenant’s use or occupancy of Premises or any claim of entry or damage
hereunder and Tenant covenants and agrees that Tenant will not interpose any
counterclaim, or deduction in any summary proceeding brought by Landlord to
recover possession of the Premises.

 

34. No Estoppel. Neither the commencement of any action or proceeding nor the
settlement thereof, nor entry of judgment thereon shall bar Landlord from
bringing subsequent actions or proceedings from time to time, nor shall the
failure to include in any action or proceeding any sum or sums then due be a bar
to the maintenance of any subsequent actions or proceedings for the recovery of
such sum or sums omitted.

 

35. Entire Agreement. This Lease contains the entire agreement of the parties
hereto and no representations, warranties, inducements, promises or agreements,
oral or otherwise, between the parties not embodied in this Lease shall be of
any force or effect.

 

36. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under applicable present or future Laws effective during the
term of this Leas:, the remainder of this Lease shall not be affected. In lieu
of each clause or provision of this Lease which is illegal, invalid or
unenforceable, there shall be added as a part of this Lease a clause or
provision as nearly identical as may be possible and as may be legal, valid and
enforceable.

 

37. Headings. The use of headings, captions and numbers in this Lease is solely
for the convenience of identifying and indexing the various paragraphs and shall
in no eve it be considered otherwise in construing or interpreting any provision
in this Lease.

 

38. Prohibition Against Recording. This Lease shall not be recorded in any
public records. A memorandum or notice of this Lease may be recorded, however,
if Tenant pays all attorneys’ fees and all other costs and expenses incurred by
Landlord in connection with the preparation, legal review and recording of the
memorandum or notice.

 

-15-



--------------------------------------------------------------------------------

39. Tenant’s Authority. Tenant represents and warrants to Landlord, knowing that
Landlord is relying on each such representation and warranty that:

 

(a) Tenant is authorized to execute and enter into this Lease and to deliver it
to Landlord.

 

(b) The execution, delivery and performance of this Lease by Tenant is not in
violation of any contract, agreement, undertaking, judgment, decree,
governmental order or other restriction of any kind to which Tenant is a party
or by which Tenant may be bound.

 

(c) Tenant has executed and entered into this Lease free from fraud, undue
influence, duress, coercion and other defenses to the execution of this Lease.

 

(d) This Lease constitutes the valid and binding obligation of Tenant,
enforceable against Tenant in accordance with its terms.

 

(e) If Tenant is an individual or more than one individual, Tenant (and each
individual if more than one) is legally competent, has attained the age of
majority and has the full capacity to enter into this Lease.

 

(f) If Tenant is a corporation or a partnership: (i) Tenant is duly organized,
validly existing and in good standing under the Laws of the state of its
organization and has full power and authority to enter into this Lease, to
perform its obligations under this Lease in accordance with its terms, and to
transact business in Florida; (ii) the execution of this Lease by the persons
executing it on behalf of Tenant, and the performance by Tenant of its
obligations under this Lease, have been duly authorized and approved by all
necessary corporate or partnership action, as the case maybe; and (iii) the
execution, delivery and performance of this Lease by Tenant is not in conflict
with Tenant’s articles of incorporation (if a corporation), agreement of
partnership (if a partnership), by-laws (if a corporation), or other charters,
agreements, rules or regulations governing Tenant’s business, as any of the
foregoing may have been supplemented, modified, amended, or altered in any
manner.

 

40. Security Deposit. Upon the execution of this Lease, Tenant has paid to
Landlord the sum of $615,500 which sum shall be held by Landlord as security
against any default It by , Tenant in the performance of the covenants,
conditions and agreements of this Lease. The deposit may, at Landlord’s option,
be applied by Landlord against any default in any of the terms, provisions, or
conditions of this Lease. Landlord shall not be obligated to keep such security
deposit in a separate fund but may commingle the security with its own funds.
The mortgagee-in-possession of the Premises, or any interest therein, through
public or private foreclosure or the acceptance of a deed in lieu thereof, shall
have no liability to Tenant for return of all or any portion of the deposit,
unless, and then only to the extent that, such mortgagee has acknowledged
receipt of all or any portion of Tenant’s deposit. In the event Landlord applies
the deposit in whole or in part against a default by Tenant, Tenant shall, upon
demand by Landlord, deposit sufficient funds to maintain the security deposits
in the initial amount. Failure of Tenant to maintain the security deposit in the
initial amount as stated above shall constitute a failure to pay rent and shall
carry with it the consequences set forth elsewhere in this Lease with respect
thereto. Upon the expiration of the term hereof, the security

 

-16-



--------------------------------------------------------------------------------

deposit, if not applied toward the payment of rent in arrears or toward the
payment of damages suffered by Landlord by reason of the Tenant’s breach of this
Lease, shall be returned to Tenant without interest at the end of 24 months, but
in no event is such security deposit to be returned until Tenant has vacated the
Premises, delivered possession thereof to Landlord, and fully satisfied Tenant’s
obligations under this Lease, including but not limited to payment in full of
all rent and other payments owed by Tenant through the end of the First 24
months of the Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed and sealed this Lease, all
effective as of the day and year first written above.

 

Signed, sealed and delivered in the presence of:

 

       

TENANT:

/s/ Dennis D. Moffit

--------------------------------------------------------------------------------

     

KNOLOGY, INC.

Signature of witness

        Dennis D. Moffit       By:  

/s/ Illegible

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Printed name of witness

     

Its:

 

VP Network Servicer

/s/ Robert Russell

--------------------------------------------------------------------------------

           

Signature of witness

           

Robert Russell

--------------------------------------------------------------------------------

           

Printed name of witness

           

 

STATE OF ________________

COUNTY OF ______________

 

The foregoing instrument was acknowledged before me this ________ day of
_____________ , 200__ by ___________________ as _______________ of KNOLOGY, INC.

 

Personally Known ___________________

or Produced Identification ___________________

Type of Identification Produced _____________________

 

 

--------------------------------------------------------------------------------

NOTARY PUBLIC

Print, Type or Stamp Name of Notary

 

-17-



--------------------------------------------------------------------------------

Signed, sealed and delivered in the presence of:

 

       

LANDLORD:

/s/ Illegible

--------------------------------------------------------------------------------

     

/s/ Illegible

         

--------------------------------------------------------------------------------

Signature of witness

     

TED ALFORD

/s/ Illegible

--------------------------------------------------------------------------------

       

Printed name of witness

       

/s/ Sherri Corley

--------------------------------------------------------------------------------

           

Signature of witness

           

SHERRI CORLEY

--------------------------------------------------------------------------------

           

Printed name of witness

           

 

STATE OF FL

COUNTY OF Bay

 

The foregoing instrument was acknowledged before me this 7 day of Jan, 2004 by
TED ALFORD.

 

Personally Known ___________________

or Produced Identification ___________________

Type of Identification Produced _____________________

 

/s/ Sherri Corley

--------------------------------------------------------------------------------

NOTARY PUBLIC

Print, Type or Stamp Name of Notary

 

     Sherri Corley

(SEAL)

  

MY COMMISSION # DD205079 EXPIRES

August 18, 2007

BONDED THRU TROY FAIN INSURANCE, INC.

 

-18-



--------------------------------------------------------------------------------

SCHEDULE: OF LEASE PAYMENTS

 

Year

--------------------------------------------------------------------------------

   Annual Lease


--------------------------------------------------------------------------------

    Monthly Rent


--------------------------------------------------------------------------------

 

1

   $ 186,000.00     $ 15,500.00  

2

   $ 210,000.00     $ 17,500.00  

3-15

   $ 210,000.00 *   $ 17,500.00 *

 

* In addition, if Lessee opts to renew the Lease, the rent for each subsequent
year during the term of this Lease shall be escalated or de-escalated annually
according to the Consumer Price Index for Urban Consumers as published by the
U.S. Bureau of Labor Statistics in December of each year. The index per cent
changes shall be computed from the 1982-84 = 100 Index. The base rent in
computing the escalations for years 3-15 is $210,000.00 per year. The December
2003 Consumer Price Index for all items shall be the beginning index in
determining the escalation of this lease. By way of explanation of this
paragraph, the computation shall follow the steps as set forth in the following
example:

 

EXAMPLE:

 

Step 1:

  Index Point Change    

Dec. 2006

  (1982-84 = 100)   158.6 (All numbers assumed)

Less Dec. 2003

  Index   152.4

Index Point Difference

          6.2          

Step 2:

  Per Cent Change    

The Index Point Difference divided by the Index for the Previous Period

158.6 - 152.4

  x 100 = 4.0 per cent change

152.4      

       

Step 3:

  The Base Rent ($210,000) multiplied by the per cent change (4.0) = Rent
Increase $210,000.00 x 4.0
= $8,400.00 Rent Increase

Step 4:

  The Base Rent - $210,000 - added with the Rent Increase $8,400.00 = The Rent
for the next year
escalated according to the Consumer Price Index - $210,000 + $8,400.00 =
$218,400.00.

 

Payments are due in twelve monthly installments on the 1st day of each month.

 

-19-



--------------------------------------------------------------------------------

EXHIBIT B

 

BUILD OUT

 

1. Standard construction per the approved floor plan throughout the property
with the exceptions as indicated in this exhibit.

 

INTERIOR TRIM/MILL WORK

 

  1. 6” wood base at Conference Room, Cust. Room, Cash Room, Business Supv.,
General Manager, Business Manager, i.e. Executive Area;

 

  2. Pre-finished commercial grade cabinets with plastic laminate tops:

 

  a. Coffee – wall and base cabinet with full splash;

 

  b. Conference room – base and wall cabinet with 4” splash and upgrade moulded
doors;

 

  c. Mail and copy – wall and base cabinet with 4” splash;

 

  d. Break room – wall and base cabinet with full splash;

 

  e. Women’s and Men’s toilet – top only with 4” splash and support;

 

  f. Base and wall cabinet at copy/print area; Tech Area

 

  g. Base and mica top at map room;

 

  h.         

 

  3. Twenty-seven (27) each 24”H x 24”W x 30”D pass-thru boxes with lockable
doors on corridor side at converter control and overhead door on the room side.

 

  4. Twenty-seven (21) each 24”H x 24”W x 30”D pass-thru boxes with lockable
doors on Tech side of warehouse and overhead door on the warehouse side.

 



--------------------------------------------------------------------------------

INSULATION/SOUND CONTROL

 

  1. 3 1/2” vinyl backed insulation and 6” bart insulation at roof (R30);

 

  2. R-19 wall batts at exterior metal stud walls;

 

  3. Sound batts in walls and 2’ at ceiling:

 

  A. Restrooms

 

  B. Break room;

 

  C. Conference room’s

 

  D. General manager;

 

  E. Business Manger

 

  F. MDU Manager

 

  G. Res Sales Manager

 

  H. Business Sales Manager

 

  I. Network Manger

 

  J. Const Manager

 

  K. Ops Manager

 

DOORS/WINDOWS

 

  1. Exterior windows are pre-finished metal with 1” insulated tinted glass;

 

  2. Front entrance doors and side entrance doors are storefront systems with
same finish and glass as windows;

 

  3. Rear exterior doors are hollow metal doors and frames with commercial grade
hardware;

 

  4. All interior doors at hollow metal drywall frames, solid core wood doors
with commercial grade lever handle hardware. Kick plates at high use doors;

 

  5. One (1) each 12’ x 14’ at warehouse;

 

  6. 3’ x 4’ roll-up counter shutter at converter control;

 

FLOOR FINISH

 

  1. Exposed sealed concrete at warehouse, converter control.

 

  2. 12” x 12” thin set hard tile at entrance restrooms and main building
restrooms.

 

  3. VCT at main break room

 

  4. VCT at map room, tech super, warehouse manager, CPE area, restrooms, Tech
area and corridor adjacent to these rooms;

 

  5. Carpet at balance of areas using an installed allowance of $25/sy;

 

  6. Vinyl base throughout except rooms noted above the wood base.

 

  7. Ceramic Tile in Lobby

 



--------------------------------------------------------------------------------

PAINTING

 

  1. Walls;

 

  2. Interior doors;

 

  3. Exterior hollow metal doors;

 

  4. Interior trim.

 

WALL COVERING

 

  1. An installed allowance of $1.50sf for VWC at restrooms, break room and main
corridor.

 

ACCOUSTICAL CEILING

 

  1. 2’ x 2’ ceiling with 5/8” revealed edge tile and aluminum grid at admin
areas and conference rooms;

 

  2. 2’ x 4’ ceiling with standard tile at rear or same areas which have VCT
floor;

 

  3. Exposed structure at warehouse;

 

  4. Ceiling height is 10’ throughout except 9’ at corridor and restrooms. Lobby
area has a 12’ ceiling.

 

SPECIAL FINISH

 

  1. An allowance to upgrade the interior finish of the lobby area;

 

  2. Included in this allowance is night drop box and built in vault.

 

  3. 2 tier customer counter

 

  4. Track lighting in lobby and Conference rooms

 

  5. Floor electrical outlets and extra conduit in Lobby and Conference rooms

 

  6. Ceiling outlets in Conference rooms

 

  7. High electrical wall outlets in lobby, conference rooms and Manager Offices

 

SPECIALITIES

 

  1. Formica toilet partitions at restrooms;

 

  2. Toilet accessories to include handicap grab bars, towel dispensers and
paper holders;

 

  3. Four (4) each fire extinguishers in recessed wall cabinets;

 

  4. Mini blinds at all windows.

 

  5. Outside break area with privacy fence and pavilion cover

 

  6. Fencing and electric gates will be installed as shown on the drawings

 

  7.     

 



--------------------------------------------------------------------------------

APPLIANCES

 

  1. An allowance of $2,650 for:

 

  A. Under counter refrigerator with ice maker at coffee and conference room.

 

  B. Upright refrigerator with ice maker at break room;

 

  C. Dishwasher at break room;

 

NOTE: All other appliances and vending equipment by Knology.

 

HVAC

 

  1. The office area will be heated and cooled using split system heat pumps
with required duct, grills, registers, etc. The air handlers will be located on
platforms above the ceiling with the heat pumps at the exterior on concrete
pads. The building will have 13 zones.

 

  2. The warehouse:

 

  A. Two (2) each suspended propane heaters;

 

  B. One (1) each wall mounted exhaust fan

 

  C. Exhaust fans at the restrooms vented to the exterior.

 

ELECTRICAL

 

Fire Alarm System

 

Complete fire alarm system designed to meet NFPA and to consist of the
following:

 

1-Fire alarm control panel

 

1-Digital communicator

 

1-Remote communicator

 

8-Pull stations

 

6-Smoke detectors

 

7-Heat detectors

 

6-Duct detectors

 

21-Horn/Strobes

 

6-Strobes

 

1-Magnetic door holders

 

Knology is responsible for re-occurring charges associated with the fire system

 



--------------------------------------------------------------------------------

Generator Knology will provide

 

1-78 KVA LP gas driven 120/208 volt 3-phase 4-wire generator with the following
accessories:

 

  • Weatherproof enclosure

 

  • Enclosed critical grade exhaust silencer

 

  • Tail pipe and rain cap

 

  • Battery rack and cables

 

  • Staring battery

 

  • Automatic battery charger

 

  • 225 Amp 3-pole main line and circuit breaker

 

  • 225 Amp automatic transfer switch with exerciser

 

  • 16 light remote annunciator panel

 

Transient Voltage Surge Protectors

 

1 -240 KA per phase installed in main panel

 

1-240 KA per phase installed in emergency panel that is fed from generator

 

Computer Cables and Jacks Knology will provide

 

  • (2) Cat 5e cables pulled to each of (150) computer location

 

  • Install (2) Cat 5e jacks at each computer location and punch down cables on
Knology equipment at file server end

 

  • Check all cables for correct wiring configurations and signals

 

Telephone Cables and Jacks Knology will provide

 

  • (1) Cat 5e cable pulled to each of the (150) telephone locations

 

  • Install (1) Cat 5e jack to each telephone location

 

BUILDING SECURITY

 

  1. One (1) each caddex nx8 control;

 

  2. Two (2) each LCD keypads;

 

  3. Two (2) each 30 watt sirens;

 

  4. One (1) each 12 volt battery;

 

  5. One (1) each EZM zone expander;

 

  6. Nine (9) each door contacts;

 

  7. One (1) each overhead door contact;

 

  8. Six (6) each motion detectors;

 

  9. Twelve (12) each glass break controls;

 

  10. Sixteen (16) control access doors

 

  11. KNOLOGY IS RESONSIBLE FOR RE-OCCURING CHARGES

 



--------------------------------------------------------------------------------

Not included in the above:

 

  2. Building sign (site) or signage at the building;

 

  3. Any work associated with owner’s equipment in the building or on site
except as noted above;

 

  4. Furniture or fixtures;

 

  5. Ice machines or vending equipment;

 

  6. Telephone system;

 

  7. Computer or data systems

 

  8. Security system and cameras except BUILDING SECURITY as noted;

 



--------------------------------------------------------------------------------

[GRAPHIC]

 